Citation Nr: 1704849	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for a back strain with a history of minimal diffuse bulge at L203, L3-4, and L4-5, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2008, June 2011, and September 2012, the Board remanded the issue on appeal for further development. 

In a December 2013 decision, the Board denied the claim for an increased rating for a back strain.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court, pursuant to a Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision to the extent that it denied a higher rating for a back strain and remanded the issue for readjudication.

In a December 2014 decision, the Board again denied the claim.  The Veteran appealed to the Court.  In September 2015, the Court, pursuant to a Joint Motion, vacated the Board's decision and remanded the matter for further development and readjudication.

In February 2016, the Board remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

In the Joint Motion filed with the Court in September 2015, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) agreed that VA erred when it failed to provide the Veteran with an adequate medical examination of his back (specifically, with respect to quantifying the additional functional limitation, if any, due to flare-ups), and that a new examination was required.  The parties reported that the December 2012 examiner made no attempt to elicit any information, as did the November 2006 examiner about the Veteran's flare-ups.  Instead, she merely stated that, without first-hand observation of a flare-up, she could not in any way quantify any additional limitation. 

In February 2016, the Board remanded the Veteran's claim, in part, to afford him with a new VA examination consistent with the JMR.  In April 2016, a VA examiner stated that opinions regarding functional limitations during flare-ups or repeated use over a period of time were not feasible as this relied strictly on subjective data.  The examiner added that given the widely varying opinions given per other examiners regarding functional limitations, during flare-ups or repeated use, greatly demonstrated the purely subjective nature of reporting functional limitations during flare-ups or repeated use.  In this regard, the Board acknowledges that some speculation/conjecture on the examiner's part may be necessary.  However, there is no indication that the examiner attempted to elicit any further information about the Veteran's back disability during flare-ups and/or adequately explain why she was unable to quantify any range of motion loss during flare-ups as has been repeatedly requested by the Board as well as parties in both the September 2014 and September 2015 JMR's.  Therefore, another attempt must be made to obtain the necessary information to adequately assess the severity of the Veteran's back disability.  

As per the February 2016 remand, in February 2016 correspondence, VA encouraged the Veteran to seek outpatient care during those times in which he was having a flare-up of back pain so that the nature and extent of the flare-ups could documented for the record.  In response, in August 2016, the Veteran submitted a letter from Dr. M.A.M., Doctor of Chiropractic, in which Dr. M.A.M. reported that he treated the Veteran for his back disability.  Dr. M.A.M. indicated that the Veteran's sciatic nerve caused debilitating pain and that in all likelihood the Veteran's chronic back strain and bulging disc would cause regular ongoing flare-ups with muscle spasms, neck pain, functional loss due to pain, fatigue weakness, sleep disturbances, or lack of endurance and coordination.  Unfortunately, Dr. M.A.M. did not provide any information regarding the range of motion of the lumbar spine, including during repetitive use and flare-ups to form the basis of a disability rating.  However, in light of this pertinent medical evidence, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include any outstanding records related to his back disability from Dr. M.A.M.  

The Veteran should again be advised to seek outpatient care during those times when he is having flare-ups of back pain so that the nature and extent of the flare-ups can be documented for the record.  Notify the Veteran that, if he receives such care, he should provide copies of the records of that care to the AOJ or, alternatively, provide authorization to enable the AOJ to obtain the records.  Also, advise the Veteran that he may obtain an opinion from a private treatment provider regarding the range of motion of the his lumbar spine on examination and whether any pain found in the his lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss during flare-ups and repeated use.  The provider must provide a rationale for any opinions provided.  

Additionally, the AOJ should obtain outstanding VA treatment records dated after June 15, 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records since June 15, 2016 and associate them with his file.

2. Encourage the Veteran to seek outpatient care during those times when he is having flare-ups of back pain so that the nature and extent of the flare-ups can be documented for the record.  Notify the Veteran that, if he receives such care, he should provide copies of the records of that care to the AOJ or, alternatively, provide authorization to enable the AOJ to obtain the records, including treatment records from Dr. M.A.M.  

Also, advise the Veteran that he may obtain an opinion from a private treatment provider regarding the range of motion of the his lumbar spine on examination and whether any pain found in the his lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss during flare-ups and repeated use.  The provider must provide a rationale for any opinions provided.  
 
3. If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After any additional records are associated with the electronic claims files, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The electronic claims files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

a) The examiner MUST describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner MUST record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner MUST indicate the degree of flexion, extension, and/or rotation at which such pain begins.

b) The examiner MUST render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use AND during flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically).  In so doing, the examiner should elicit information from the Veteran regarding the symptoms associated with flare-ups, including and functional limitations and additional range of motion loss as well as the severity, frequency, and duration of flare-ups.  The examiner should take note of the Veteran's description of such loss during prior examinations in November 2006 (wherein he indicated that he had flare-ups once every five or six months, and that his functional limitation during flare-ups was 85 to 90%, such that he was unable to move); December 2009 (wherein he indicated he experienced flare-ups every two to three weeks, lasting one to two days); September 2011 (wherein he indicated he experienced severe flare-ups every two to three weeks, lasting one to two days); December 2012 (where he indicated he had monthly, debilitating flare-ups); and August 2016 correspondence from Dr. M.A.M. (indicating that the Veteran had debilitating sciatic pain and regular ongoing progressive flare-ups).  In this regard, some speculation/conjecture on the examiner's part may be necessary. 

If the examiner is unable to assess the additional limits in terms of degree of additional loss of range of motion, the examiner MUST explain why he or she is unable to do so, to include whether there is a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

c) If range of motion testing is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine

d) Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including lower extremity radiculopathy, associated with the service-connected lumbosacral spine disability.  The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

e) It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




